Allowance
	Claims 21-23, 25-36 and 38-42 are herein deemed patentable. 
The specific limitations of “a first housing component formed from a first metal structure that defines both a first portion of an exterior surface of the housing and a recess; a second housing component formed from a second metal structure that defines both a second portion of the exterior surface of the housing and a protrusion” and “a radio circuit positioned within the housinq and electrically coupled to at least one of the first housinq component or the second housinq component, wherein the at least one of the first housinq component or the second housinq component operates as an antenna for the radio circuit” in Claim 21, and similarly in Claims 28 and 35, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Montevirgen (US Publication 2015/0093527) discloses a portable electronic device comprising: a display 171; and a housing at least partially surrounding the display and comprising: a first housing component 101 defining a first portion of an exterior surface of the housing and defining a recess 109; a second housing component 102 defining a second portion of the exterior surface of the housing and defining a protrusion 104; and a joint structure 107, 108 defining a third portion of the exterior surface of the housing and positioned at least partially between the first and second housing components, the joint structure at least partially filling the recess of the first housing component and at least partially encapsulating the protrusion of the second housing component.  
However, Montevirgen does not disclose a first housing component formed from a first metal structure that defines both a first portion of an exterior surface of the housing and a 
Wang et al. (US Publication 2009/0257207) discloses a housing component 12 that may comprise metal. Wang, paragraph 0049.  However, Wang does not disclose a first housing component formed from a first metal structure that defines both a first portion of an exterior surface of the housing and a recess; a second housing component formed from a second metal structure that defines both a second portion of the exterior surface of the housing and a protrusion.  
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  Applicant has filed a terminal disclaimer on 08/09/2021 (approved the same day) overcoming the prior obvious type double patenting rejections in light of US Patent 10,148,000 and US Patent 10,559,872).  No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841